Citation Nr: 1034771	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-13 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether there is new and material evidence to reopen a claim for 
service connection for a psychiatric disorder, including 
involving depression and anxiety with panic attacks.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Appellant went to basic training for the U.S. Army Reserves 
from January 4 to February 23, 1979.  He completed the first five 
weeks of basic training before he was discharged for marginal or 
non-productive performance.  His 50 days of service fall below 
the 90-day requirement for presumptive service connection for 
certain chronic conditions, including psychoses.  38 C.F.R. 
§§ 3.307, 3.384 (2009).

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2008 the Board remanded this case to RO via the 
Appeals Management Center (AMC) in Washington, DC, to provide the 
appellant additional notice in accordance with Kent v. Nicholson, 
20 Vet. App. 1 (2006), regarding a petition to reopen a 
previously denied, unappealed claim.  He was provided this 
additional Veterans Claims Assistance Act (VCAA) notice in 
November 2008.  However, in a supplemental statement of the case 
(SSOC) since issued in February 2010, the AMC continued to deny 
the petition to reopen the claim.

But in this decision, as there is new and material evidence, the 
Board is reopening the claim - albeit then again remanding the 
claim to the RO via the AMC for still further development before 
readjudicating the claim on its underlying merits.

FINDINGS OF FACT

1.  A June 2003 Board decision denied the Appellant's claim for 
service connection for a psychiatric disorder, and there was no 
appeal of that decision.

2.  Some of the additional evidence since received, however, is 
not cumulative or redundant of evidence already on file and 
considered in that prior Board decision, relates to an 
unestablished fact necessary to substantiate this claim, and 
raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The Board's June 2003 decision denying service connection for 
a psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2009)

2.  But there is new and material evidence to reopen this claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist a 
claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

As already alluded to, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that VA must both notify a claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying benefit being sought, which, here, is service 
connection.  To satisfy these requirements, VA adjudicators are 
required to look at the bases for the denial in the prior 
decision and provide the claimant a notice letter describing what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  VA's Office of General 
Counsel issued informal guidance interpreting Kent as requiring 
the notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply stating 
the evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court held that a reviewing court, in considering the 
rule of prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based on 
the facts of each case, the error was outcome determinative.  
In Sanders, the Supreme Court rejected the lower Federal 
Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 
(Fed. Cir. 2007)) that all VA notice errors are presumptively 
prejudicial, in part, because it was "complex, rigid, and 
mandatory."  Id., at 1704.  The Supreme Court rejected the 
Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining whether 
an error is harmless through the use of mandatory presumptions 
and rigid rules rather than case-specific application of 
judgment, based upon examination of the record."  Id., at 1704-
05.  Thus, it is clear from the Supreme Court's analysis that, 
while the Veterans Court may conclude generally that a specific 
type of error is more likely to prejudice an appellant, the error 
must nonetheless be examined in the context of the facts of the 
particular case.  Id.

As already mentioned, the Board remanded this case in October 
2008 to provide the required Kent notice.  And, on remand, the 
AMC provided this additional VCAA notice in November 2008.  
Moreover, since the Board is reopening the claim in this decision 
on the basis of new and material evidence, this Kent notice is 
ultimately inconsequential because the claim is being reopened, 
regardless.  That is to say, even was the Board to assume, for 
the sake of argument, that the AMC did not provide sufficient 
notice to comply with Kent, this still is of no significance.  
38 C.F.R. § 20.1102 (harmless error).  And the Board is 
temporarily deferring consideration of whether there has been 
compliance with the other notice and duty to assist provisions of 
the VCAA pending completion of the additional development of the 
claim following this additional remand.

II.  New and Material Evidence to Reopen the Claim

The Appellant originally filed a claim for service connection for 
a psychiatric disorder in December 1998.  In a December 1999 
rating decision, the RO denied the claim based on there being no 
evidence of a connection between his then current psychiatric 
disorder and his relatively brief period of active duty for 
training (ACDUTRA) in the reserves.  He appealed.  



A June 2003 Board decision affirmed that December 1999 RO 
decision denying this claim, and he did not appeal.  Unless the 
Chairman orders reconsideration, the Appellant appeals the 
Board's decision, or one of the other exceptions to finality 
apply (such as the decision is collaterally attacked and it is 
determined the decision was clearly and unmistakably erroneous), 
all Board decisions are final on the date stamped on the face of 
the decision and are not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Moreover, 
the Board's decision subsumed the RO's decision earlier denying 
the claim.  38 C.F.R. § 20.1104.

The Appellant's current appeal concerns his petition to reopen 
this previously denied and unappealed claim.

When a petition to reopen a previously denied, unappealed claim 
is presented, a two-step analysis is performed.  The first step 
is to determine whether the evidence presented or secured since 
the last final disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Second, if VA determines the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis of 
the all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a claim 
should be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence 
need not be probative of all the elements required to award the 
claim, but it must be probative as to each element that was a 
specified basis for the last disallowance.  Id., at 284.  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit Court reiterated this, noting that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  The credibility 
of this evidence must be presumed, albeit just for the limited 
purpose of deciding whether it is new and material.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does 
not require the Secretary [of VA] to consider the patently 
incredible to be credible").

Here, the evidence that must be considered in determining whether 
there is a basis for reopening the Appellant's claim for service 
connection is the evidence that has been added to the record 
since the final and binding June 2003 Board decision.  

As the stated basis of the denial of service connection in that 
decision was that there was no proven correlation between the 
Appellant's then currently diagnosed psychiatric disorder and his 
relatively brief period of ACDUTRA in the reserves, new and 
material evidence must suggest this linkage.

The Appellant may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by his active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

Since the June 2003 Board decision in question, the Appellant has 
submitted a record of pre-service medical treatment for an 
anxiety reaction and social worker's letter written immediately 
after the Appellant's discharge detailing his social and 
occupational difficulties prior to and since service.  This 
additional evidence is both new and material to the case because 
it relates to an unestablished fact necessary to substantiate his 
claim for service connection for a psychiatric disorder by 
suggesting he was mentally ill during his active military service 
and by raising a new theory of entitlement, namely, that his 
mental illness pre-dated his service and was possibly aggravated 
by his service beyond the condition's natural progression.  In 
effect, this additional evidence indicates he possibly had 
earlier symptoms consistent with a diagnosis of anxiety disorder, 
although his condition was not formally diagnosed as such until 
many years after his discharge from the reserves.  See, e.g., 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); see also 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Appellant's injury or disability, 
even where it would not be enough to convince the Board to grant 
a claim); and see, too, Justus v. Principi, 3 Vet. App. 510 
(1992) (indicating the additional evidence in question is 
presumed credible for the limited purpose of determining whether 
it is new and material).  So the claim for service connection for 
a psychiatric disorder is reopened.  Unfortunately, further 
development of the claim is necessary before it can be properly 
adjudicated on its underlying merits, so it must be remanded.


ORDER

The claim for service connection for an acquired psychiatric 
disorder is reopened, subject to the further development of this 
claim on remand.




REMAND

The Appellant's claim is premised on a period of ACDUTRA rather 
than active duty (AD).  Active military, naval, or air service, 
however, includes any period of ACDUTRA during which the 
individual concerned was disabled or died from disease or injury 
incurred in or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d). 

To the extent the Appellant is alleging that his psychiatric 
disorder is a result of injury or disease incurred in or 
aggravated during his time in the U.S. Army Reserves, the Board 
notes that only "Veterans" are entitled to VA compensation 
under 38 U.S.C.A. §§ 1110 and 1131.

To establish status as a "Veteran"" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).  See also McManaway v. West, 13 Vet. 
App. 60, 67 (citing Paulson for the proposition that, "if a claim 
relates to period of [ACDUTRA], a disability must have manifested 
itself during that period; otherwise, the period does not qualify 
as active military service and claimant does not achieve Veteran 
status for purposes of that claim.").

Therefore, since the Appellant's claim is predicated on his U.S. 
Army Reserves' service while on ACDUTRA, he must establish that 
he qualifies as a "Veteran" for that specific period of service 
before any compensation may be awarded, and assuming he also 
meets the other requirements for service connection.  



In his earlier claim for service connection, the Appellant argued 
that his psychiatric symptoms originated during his 50 days of 
ACDUTRA.  But with the submission of the new and material 
evidence mentioned (used to reopen his claim), he has raised an 
alternate theory of entitlement - namely, that his 
psychiatric disorder pre-existed his ACDUTRA service but, 
nonetheless, was permanently aggravated by it beyond the 
condition's natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

There are few points worth noting in this regard, however.  
Personality disorders, mental deficiency, mental retardation and 
other such "defects" are not "diseases" or "injuries" within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127.  However, evidence of additional disability resulting from 
a mental disorder that is superimposed upon and aggravates a 
congenital defect such as a personality disorder or mental 
deficiency during service may be service connected.  See 
VAOPGCPREC 82-90, 55 Fed Reg. 45,711;  Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993).  See, too, Quirin v. Shinseki, 22 Vet. App. 390 
(2009).

That said, presumptive periods generally do not apply to periods 
of ACDUTRA or inactive duty training (INACDUTRA).  See Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991); Hines v. Principi, 18 
Vet. App. 227 (2004); Mercado-Martinez v. West, 11 Vet. App. 415 
(1998); Paulson v. Brown, 7 Vet. App. 466 (1995).  Therefore, 
consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of 
soundness), 3.306 (presumption of aggravation of a chronic pre-
existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption 
of service incurrence for certain diseases) for periods of 
ACDUTRA or INACDUTRA would be inappropriate.

A pre-existing injury or disease will be considered to have been 
aggravated by active military service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progression of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).



Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups 
of a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting 
worsening of the condition", that is, a worsening that existed 
not only at the time of separation but one that still exists 
currently is required.  See Routen v. Brown, 10 Vet. App. 183, 
189 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

Although the Appellant was afforded a VA psychiatric evaluation 
in January 1999, that evaluation did not include obtaining a 
medical nexus opinion regarding the etiology of his psychiatric 
disorder.  So this medical comment is needed to fairly decide the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See 
also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.  Schedule the Veteran for a mental 
status evaluation to determine the etiology 
of his psychiatric disorder.

In particular, the examiner should indicate 
whether the Appellant had a psychiatric 
disorder prior to beginning his ACDUTRA 
service in January 1979 and, if he did, 
whether there also is evidence it was not 
chronically (meaning permanently) 
aggravated during or by his 50 days of 
ACDUTRA service from January to February 
1979 beyond the condition's 
natural progression.


If, instead, it is determined the Veteran 
did not have a pre-existing psychiatric 
disorder, then an opinion is needed 
concerning the likelihood (very likely, 
as likely as not, or unlikely) a chronic 
acquired psychiatric disorder of some sort 
initially manifested during his 50 days of 
ACDUTRA service from January to February 
1979 or that any currently diagnosed 
psychiatric disorder is otherwise related 
to that service, including to any 
complaints, treatment, and/or diagnoses 
during that service.

*In this regard, the examiner should note 
the Appellant was counseled for marginal 
performance several times during his five 
weeks of training and that the "lay" 
drill instructor indicated possible "mental 
problems."

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  

The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

*The Appellant is hereby advised that 
failure to report for this medical 
examination, without good cause, may have 
adverse consequences on this pending claim.



2.  Then readjudicate the claim for service 
connection for a psychiatric disorder on 
its underlying merits (i.e., on a de novo 
basis) in light of the additional evidence.  
If the claim is not granted to the 
Appellant's satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to submit additional evidence 
and/or argument in response before 
returning the file to the Board for further 
consideration of the claim.

The Appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


